April 22, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 FIDEL PIZANO AND MARIA SANCHEZ AND ALL OTHER OCCUPANTS,
                          Appellants

NO. 14-14-00153-CV                          V.

                      HREAL COMPANY, LLC, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on January 27, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Fidel Pizano and Maria Sanchez and all other occupants.
      We further order this decision certified below for observance.